El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El Departamento de Hacienda celebró subastas públicas para la contratación de las fianzas globales de los gobiernos municipales de Puerto Rico y del Estado Libre Asociado. Se adjudicaron a Tidewater International Underwriters, Inc., en representación de Lloyd’s of London, el postor más bajo.
La demandante recurrente concurrió también a las subas-tas. No fue la segunda licitadora más baja, pero alega que las mismas carecen de validez. Interpuso al efecto una acción de mandamus e injunction para la anulación de las subastas y para impedirle al Secretario de Hacienda que le permita a Lloyd’s u otras compañías en situación análoga licitar en el futuro. Se denegó la petición por el Tribunal Superior y se nos solicita por el presente recurso la revisión de este fallo.
El argumento de la recurrente es que Lloyd’s es tan solo un asegurador autorizado a suscribir líneas excedentes de acuerdo con el Art. 10.070 del Código de Seguros, 26 L.P.R.A. see. 1007, (1) por lo que el Estado no tiene facultad para inten-tar obtener primas más bajas que las establecidas normal-*541mente. La posición del Estado es que la parte recurrente carece de capacidad para demandar y que, de todos modos, el Art. pertinente es el 12.020(3), 26 L.P.R.A. see. 1202(3).(2)
Respecto al primer planteamiento estimamos que la recurrente está facultada para entablar el presente pleito. Si se considera el mismo, para fines de mayor claridad del análisis, como una petición de sentencia declaratoria, la recurrente es ciertamente, dentro de los términos de la See. 2 de la Ley Uniforme de Sentencias Declaratorias, 32 L.P.R.A. see. 2992, una persona afectada, como compareciente a subastas de este tipo y entidad interesada en futuras licitaciones, por el significado que se le imparta a las disposiciones citadas de la Ley de Seguros. Véanse: Association of Data Processing Serv. Organizations v. Gamp, 397 U.S. 150 (1970); Davis, The Liberalized Law of Standing, 37 U. Chi. L. Rev. 450 (1970); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974). Tiene derecho la recurrente a que se dirima la controversia existente entre ella y el Secretario de Hacienda.
En lo que concierne a la segunda cuestión, tanto el histo-rial legislativo como la interpretación contemporánea del *542estatuto, entre otros factores, arrojan luz sobre la relación entre el Art. 12.020 y el 10.070. En su informe de 5 de marzo de 1957 sobre el anteproyecto que luego se convertiría en ley, expresaron las Comisiones de lo Jurídico y de Hacienda de la Cámara de Representantes lo siguente:
“En el proyecto que recomendamos hay disposiciones que permiten seguros en compañías que no están autorizadas para operar en Puerto Rico. Esta facilidad se ofrece para amparar casos excepcionales, cuando no se puede obtener cubierta en. compañías autorizadas a hacer negocios en Puerto Rico o el obte-nerlo resultaría, por lo alto de la prima, prohibitivo para el ase-gurado. . . .” (Bastardillas nuestras.) 9 Diario de Sesiones, tomo 2, 1957, pág. 562. (3)
Véanse también los informes y manifestaciones en 9 Diario de Sesiones, tomo 3, 1957, pág. 1426 y 9 Diario de Sesiones, tomo 4, 1957, pág. 1714.
Ingrediente importante en la interpretación de estatutos es el clima socioeconómico que impulsa su adopción. A tal efecto es significativo que la práctica de eximir a ciertas agencias al menos de la prohibición de intentar obtener primas más bajas, fuese de aseguradores autorizados o de aseguradores no autorizados del tipo Lloyd’s, era conocida en Puerto Rico con anterioridad a la aprobación del actual Código de Seguros. Véase, por ejemplo, el Art. 10 de la Ley Núm. 278 de 5 de abril de 1946. La razón de hecho para aprobar un nuevo Código de Seguros en 1957 parte precisamente de la convicción de que la antigua ley, Ley Núm. 66 de 16 de julio de 1921, según enmendada, era inadecuada a las necesidades de la época. 9 Diario de Sesiones, tomo 2, 1957, pág. 561.
Tampoco se desconoce en Estados Unidos la práctica de eximir al estado o a las pólizas obtenidas vía subasta de los *543requisitos que impone un artículo como el 10.070 nuestro. 11 Ky. Rev. Stat., 1972, sec. 304.3-260 (5).
La interpretación contemporánea de nuestro Código de Seguros revela, además, que prácticamente a raíz de su aprobación se entendió que los seguros de gobierno pueden contratarse sin sujeción a las normas expuestas en el Art. 10. 070. Véase la opinión del Secretario de Justicia al Secretario de Hacienda de 4 de septiembre de 1959, XXX Opiniones del Secretario de Justicia, Núm. 1959-34, donde se discute el problema exacto que aquí se plantea. La interpretación contemporánea de una ley es, por supuesto, factor relevante en su interpretación. Bernier, R. Elfren, Aprobación e Interpretación de las Leyes en Puerto Rico, 1963, pág. 223 y ss.; 2A Sutherland Statutory Construction, 4th ed., 1973, pág. 238 y ss.; 1 Davis, Administrative Law Treatise 324 y ss.
Debemos advertir también que el Art. 10.070 fue enmendado por la Ley Núm. 7 de 30 de agosto de 1961, con pleno conocimiento de la práctica administrativa existente, y que la Asamblea Legislativa no alteró la interpretación consignada en la citada opinión del Secretario de Justicia. Este hecho refuerza considerablemente la interpretación de la intención legislativa consagrada en la práctica existente. Sutherland, op. cit, 256 y ss; Snyder v. Harris, 394 U.S. 332 (1969).
Razones de orden público favorecen la larga tradición existente en la interpretación de las disposiciones envueltas, lo cual es otro elemento de peso en la determinación de la intención legislativa. Coll v. Picó, 82 D.P.R. 27, 37 (1960). Nuestro Código autoriza expresamente al Secretario de Hacienda a establecer las condiciones que mejor garanticen el interés público. Puede protegerse el interés general de modo adecuado al mismo tiempo que se autoriza reducir el costo al erario público de los seguros que necesita. En ausencia de una ex-presión legislativa específica de que el Estado Libre Asociado *544no debe gozar de esta valiosa flexibilidad no vemos motivo para alterar la práctica administrativa al respecto.
Resolvemos por tanto que el Art. 10.070 del Código de Seguros no limita la facultad del Secretario de Hacienda para intentar obtener primas más bajas de aseguradores de líneas excedentes para cubrir los riesgos del Estado Libre Asociado, sus municipios, autoridades, corporaciones y otras entidades y dependencias públicas bajo el Art. 12.020(3).

Se confirmará la sentencia recurrida.

El Juez Asociado, Señor Angel M. Martín, disiente con opinión.
—O—

El Art. 10.070 provee: “Cualquier parte o la totalidad de una cu-bierta de seguro que no pueda obtenerse de aseguradores autorizados, cu-bierta que en adelante se designará en este título como ‘seguros de líneas excedentes’, podrá obtenerse de aseguradores no autorizados, siempre que:
(1) El seguro no pueda obtenerse de aseguradores autorizados, o ha *541sido obtenido hasta el máximo que dichos aseguradores están dispuestos a asegurar;y
(2) Dicho seguro se obtenga mediante un corredor autorizado de seguros de líneas excedentes, en adelante llamado en este capítulo ‘corredor’, y
(3) El seguro con un asegurador no autorizado no se procure o requiera con el fin de obtener ventajas, bien en cuanto al tipo de primas, o en cuanto a los términos del contrato de seguro; y
(4) El seguro se obtenga de aseguradores no autorizados elegibles con arreglo a la sec. 1007a de este título.”


El Art. 12.020(3) dispone en parte: “(3) Seguros que cubran los riesgos del Estado Libre Asociado de Puerto Rico, sus dependencias, enti-dades, corporaciones, autoridades y municipios. Con relación a estos seguros el Comisionado dictará reglas y reglamentos para establecer las condiciones que mejor protejan el interés público y que garanticen asimismo un trato justo y razonable al asegurador. Por medio de estas reglas y reglamentos el Comisionado podrá autorizar, cuando lo crea necesario o conveniente, que se coticen primas diferentes a las que aparecen fijadas en el Manual de Tarifas.”


E1 lenguaje actual del Art. 12.020 deriva del Informe de Conferen-cia de 31 de mayo de 1957, 9 Diario de Sesiones, tomo 5, 1957, pág. 2183, pero el anteproyecto original contenía ya las disposiciones centrales de dicho artículo. 8 Diario de Sesiones, tomo 2,1956, pág. 715.